DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 28 February 2020. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 3 June 2020 and 26 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim limitations “filter”, “model trainer”, “model implementor”, “report generator”, “problem mitigator”, and “explainability determiner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
Per MPEP 2181: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b).” The disclosure at [0064] indicates that a “processor” may implement the identified functionalities but the specification does not appear to provide any algorithm for the claimed functionalities. Therefore, Claims 1-8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites “wherein the contextual data includes that that corresponds to information that may result in a meter dropping out-of-tab”. The specification does not indicate what information may result in a meter dropping out-of-tab. This open ended limitation forces the claim interpreter to guess at what information might result in a meter dropping out of tab. Thus one of ordinary skill in the art would not know the boundaries of this information, making the scope of the claim unclear and indefinite. Claims 10 and 18 are similarly rejected. 

Claim 3 recites “wherein the threshold duration of time is a first threshold duration of time” which refers to the threshold duration of time in the limitation “the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time”. Claim 3 subsequently recites “the contextual data corresponding to a second threshold duration of time from which the validated in-tab totals were obtained.” The reference to a second threshold duration suggests that this second duration is distinct from the first threshold duration. However the subsequent language “from which the validated in-tab totals were obtained” would be understood to correspond to the “first threshold duration” based on the limitation “the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time”. The relationship between the first and second threshold durations of time would not be understood by one of ordinary skill in the art, rendering the claim indefinite. Claims 11 and 19 are similarly rejected. 
For the purposes of examination, the durations will be interpreted as overlapping. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17, which is representative of claims 1 and 9, recites in part a method comprising: obtaining (A) contextual data and (B) validated in-tab totals, the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time; filtering at least one of the contextual data based on the location; and determining a model using filtered contextual data and the validated in-tab totals, the model to estimate an in-tab total for the location based on input contextual data corresponding to the location. These limitations set forth a concept of developing a model for predicting the quality of audience measurement data. Predicting the quality of audience measurement data is a form of marketing or advertising analysis, and as such is a marketing or advertising activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate any recited abstract idea into a practical application. Claim 1 recites the additional element of “an apparatus comprising: an interface” and several means plus function limitations which appear to be implemented by a processor. Claim 9 recites the additional element a computer readable storage medium. These additional elements are recited at an extreme level of generality, and are interpreted as generic computing devices which are used to implement the abstract idea. The 2019 PEG indicates that using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of obtaining data from a server. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such this additional element does not integrate the abstract idea into a practical application. The claims further recite training a model. This limitation amounts to an instruction to implement the model development with a computer. As previously noted, the 2019 PEG indicates that using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving computing devices networked to other computing devices. As such the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which amount to instructions to implement the abstract idea with a computing device. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computing device. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of obtaining data from a server. However, per MPEP 2106, the courts have recognized data from over a network to be a routine and conventional computer function. As such, this additional element does not amount to significantly more, either individually or in combination with the prior computing device additional elements. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea, but the claims continue to recite an abstract idea. These claims recite no further additional elements. The previously identified additional elements, individually and as a combination, do not integrate the narrowed abstract idea into a practical application for reasons similar to those explained above. Therefore these claims continue to be directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract idea for reasons similar to those explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data).

Regarding Claim 1, 9, and 17: Ng discloses an apparatus comprising: 
an interface to obtain (A) contextual data obtained from a server and (B) validated data, the validated totals corresponding to a number of events in a location within a threshold duration of time (Referring to FIG. 2, the recommendation system 100 can retrieve training data pertaining to the online marketplace (205). The historical data can be received by the recommendation system 100 from a network system that implements the online marketplace. The training data can correspond to information regarding past bidding transactions (e.g., past bids, past transactions, past purchases, etc.) or to information regarding past non-bidding activities (e.g., a user's search of assets, a users' saving of an asset, etc.). Each training data record can be associated with a user and an asset. For instance, a record relating to a past bid is associated with the bidding user and the asset on which the bidding user placed the bid. See at least [0048]. Also: the recommendation system 100 can include a network system interface 105 to communicate, over network(s) See at least [0035] and Fig. 1). 
a filter to filter at least one of the contextual data based on the location (In certain implementations, machine-learned models can be geographically-specific. For instance, one model can be generated for the San Francisco Bay Area and another model can be generated for New York City. This can be achieved by segregating or filtering the training data by the geographic region associated with each historical record (e.g., location of the asset viewed, location of the asset bid on, location of the user, etc.). In this manner, only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. In many instances, correlations between user-asset attributes and bidding activity can be different from one geographic region to the next. For example, in New York City, there may be a strong correlation between properties' proximity to mass transit hubs (e.g., subway stations) and bidding activity. In contrast, in Los Angeles, such a correlation may not exist. Thus, by separately creating separate machine-learned models for each geographical region, the recommendation system 100 can generate machine-learned models that are better tailored to each particular geographical region. See at least [0051]).
a model trainer to train a model using filtered contextual data and the validated data, the model trainer to train the model to estimate results for the location based on input contextual data corresponding to the location (At step 215, the recommendation system 100 generates a machine-learned model using the training data. See at least [0050]. Also: only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]). 
a non-transitory computer readable storage medium (The storage device 510, such as a magnetic disk or optical disk, is provided for storing information and instructions. See at least [0075])

Ng does not explicitly disclose validated in-tab totals, the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time or training the model to estimate an int-tab total. 
	Arbitron teaches validated in-tab totals, the validated in-tab totals corresponding to a number of metrics that have transmitted metering data within a threshold duration of time (“In-Tab (Usable Sample) The panelist’s data that are included in the calculation of the PPM audience estimates. To be included, adults 18+ must carry the meter for a minimum of eight hours in a day and panelists aged 6-17 must carry the meter for a minimum of five hours in a day.” Page 3. Also: “Average Weekly In-Tab Panelists These are the panelists who meet the Average Daily In-Tab requirement at least six days out of the seven-day survey week. Average Weekly In-Tab is the basis for Average Weekly PPM Cume calculations.” Page 4. Also: “A market’s compliance rate is determined by dividing the number of In-Tab panelists by the number of In-Tab panelists plus the number of panelists who did not meet the minimum compliance standard.” Page 16. Also: “DDI is calculated as follows: Demo or Geo Average Daily In-Tab = Designated Delivery Index Demo or Geo Population Percent x Average Daily Target”. Page 17. Also: “In-Tab Rate The percentage of installed PPM panelists who carry their meters for a sufficient amount of time to be included in the audience tabulations (In-Tab) for that day. To be considered “In-Tab,” the minimum amount of time the meter must be in motion is eight hours for Adults 18+ and five hours for Children 6-17. The In-Tab rate is calculated by dividing the number of In-Tab panelists by the total number of installed panelists. In-Tab Panelists = In-Tab Rate Total Number of Installed Panelists” Page 18). 
	Ng provides a data analysis systems which generates location specific models to make marketing related predictions for that location based on contextual data, which differs from the claimed invention by the substitution of Ng’s prediction of bidding results for in-tab totals. Arbitron demonstrates that the prior art already knew of in-tab totals. One of ordinary skill in the art could have trivially substituted the validated in-tab data of Arbitron into the data analysis system of Ng. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could predict in-tab totals from contextual information. Further, one of ordinary skill in the art would have recognized that such a substitution would allow them to produce estimated in-tab totals and thus calculate various estimate performance metrics of Arbitron, which could be done more quickly than producing full sets of in-tab data. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron. 

Regarding Claim 2, 10, and 18: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses wherein the contextual data includes that that corresponds to information that may result in a meter dropping out-of-tab (The set of user-asset attributes can include any characteristic regarding the user and/or the asset for which data or information is maintained by the online marketplace and/or the recommendation system. Some user-asset attributes can be associated with a user. For example, one user-asset attribute can be a home address of the user. Another user-asset attribute can be the user's stated preference in assets (e.g., the number of preferred bathrooms). Other user-asset attributes associated with the user can include the number of times the user has logged into the online marketplace within a period of time (e.g., within the past ten days). See at least [0016]). 

Regarding Claim 3, 11, and 19: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses wherein the threshold duration of time is a first threshold duration of time, the contextual data corresponding to a second threshold duration of time from when the validated data were obtained (Referring to FIG. 2, the recommendation system 100 can retrieve training data pertaining to the online marketplace (205). The historical data can be received by the recommendation system 100 from a network system that implements the online marketplace. The training data can correspond to information regarding past bidding transactions (e.g., past bids, past transactions, past purchases, etc.) or to information regarding past non-bidding activities (e.g., a user's search of assets, a users' saving of an asset, etc.). Each training data record can be associated with a user and an asset. For instance, a record relating to a past bid is associated with the bidding user and the asset on which the bidding user placed the bid. See at least [0048]. Also: the recommendation system 100 can include a network system interface 105 to communicate, over network(s) See at least [0035] and Fig. 1).

Regarding Claim 4, 12, and 20: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses a model implementor to implement the model to estimate the results for the location based on the input contextual data corresponding to the location; a report generator to generate a report including the estimated results; and the interface to transmit the report (only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]. Also:  In various aspects, the recommendation system 100 can generate recommendations based on the determined user-asset propensity scores (230). The recommendation system 100 can store the computed user-asset propensity scores in a database (e.g., database 140 of FIG. 1) and can query the database for user-asset propensity scores based on administrator input to generate a recommendation. For example, the administrator may input an asset ID identifying a particular asset for sale on the online marketplace. In response, the recommendation system 100 can query the database to obtain all user-asset propensity scores relevant to the particular asset. The recommendation system 100 can then generate a recommendation based on the relevant user-asset propensity scores obtained in response to the query. As an example, the administrator can receive, in response to the input of the asset ID identifying the particular asset, a recommendation comprising a list of users who are determined by the recommendation system 100 to be most likely interested in the particular asset. The list of users can be ranked based on their respective user-asset propensity scores. Furthermore, the list of users can be filtered (e.g., based on certain user-asset attributes). Similarly, the administrator can input a user ID identifying a particular user to obtain a recommendation comprising a list of assets the particular user is most likely interested in, as determined by the respective user-asset propensity scores. Examples provide that the recommendation system 100 can further generate reports based on user-asset propensity scores. See at least [0054] and Fig. 1). 
	Ng does not explicitly disclose where the report is generated when the estimated in-tab total is below a threshold. However, Arbitron teaches a condition of an in-tab total is below a threshold (“Target In-Tab Rate Not all PPM panelists can be expected to wear a meter every day or be counted every day in a survey period, so Arbitron has placed enough meters to ensure that a 75% Daily In-Tab Rate on a P6+ basis will create a statistically reliable sample.” Page 19). 
	Ng and Arbitron suggests a data analysis systems which predicts in-tab data and generates a report, upon which the claimed invention’s generation of a report based on the totals being below a threshold. However, Arbitron demonstrates that the prior art already knew of the in-tab total being below a threshold was a problem. One of ordinary skill in the art could have easily applied this understand of Arbitron to the report generation of Ng as the basis for the report generation. Further, one of ordinary skill in the art would have recognized that such an application of Arbitron would have resulted in an improved system which would generate a report when the in-tab totals are insufficient to create a statistically reliable sample. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Kuehner et al. (US 2019/0095492 A1). 

Regarding Claim 5 and 13: Ng in view of Arbitron teaches the above limitations. Ng does not appear to disclose wherein the filter is to determine an actual in-tab total for the location, the report generator to compare the actual in-tab total to the estimated in-tab total. 
	However, Kuehner teaches determine an actual data, the report generator to compare the actual data to the estimated data (In some aspects, the disclosed technologies can include, and be facilitated by, receiving signals from components associated with a production process. For example, a production process may be carried out using one or more machines or in association with one or more computing devices. Signals from a machine or computing device may be used to determine current values for input elements 125 or output elements 120 associated with a particular process step with which the machine or computing device is associated. Signals received from a machine or computing device may also be used to determine events, such as events which may be used to execute, including automatically, queries and reports of actual values, including reports that compare actual values to expected or predicted values (e.g., associated with planning data). See at least [0037]. Also: The application 216 can include a comparison engine 240. The comparison engine 240 can be used (including being called by the reporting engine 236) to generate data comparing planned or estimated input element or output element data with actual input or output element data. In cases where the planned input elements and output elements are calculated and tracked at the level of data sources 224, comparison results of the comparison engine 240 can be provided on the level of data sources 224, as well as at the level of subcenters 228 and the production center 204 overall. See at least [0050]).
Ng and Arbitron suggests a data analysis systems which provides reports, upon which the claimed invention’s comparison of predicted totals with actual total can be seen as an improvement. However, Kuehner demonstrates that the prior art already knew of comparing predicted data with actual data. One of ordinary skill in the art could have trivially applied the techniques of Kuehner to the system of Ng and Arbitron. Further, one of ordinary skill in the art would have recognized that such an application of Kuehner would have resulted in an improved system which could provide metrics relating to the accuracy of the predicted totals. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron and Kuehner. 

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Krishnan et al. (US 2019/0361760 A1).

Regarding Claim 6 and 14: Ng in view of Arbitron and Kuehner teaches the above limitations. Ng does not appear to disclose a problem mitigator to identify a technical issue with a meter of the meters when the estimated in-tab total is lower than the actual in-tab total. However, Krishnan teaches a problem mitigator to identify a technical issue of a device (Some implementations described herein provide a problem detection platform that is capable of analyzing millions, billions, or more electronic issue tickets for millions, billions, or more issues across thousands, millions, or more computing devices to identify possible underlying problems across the computing devices. In this way, the problem detection platform may detect and/or remedy possible underlying problems that may be causing the issues for the computing devices. See at least [0013]). 
	Ng, Arbitron, and Kuehner suggests a data analysis systems which reports when the estimated in-tab totals are below a threshold, upon which the claimed invention’s identification of a problem can be seen as an improvement. However, Krishnan demonstrates that the prior art already knew of automatically identifying and fixing problems in devices. One of ordinary skill in the art could have trivially applied the techniques of Krishnan to the meters of Ng, Arbitron, and Kuehner. Further, one of ordinary skill in the art would have recognized that such an application of Krishnan would have resulted in an improved system which would be more likely to have functioning data collection devices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron, Kuehner, and Krishnan. 

Regarding Claim 7 and 15: Ng in view of Arbitron and Kuehner teaches the above limitations. Ng does not appear to disclose a problem mitigator to mitigate a technical issue with a meter of the meters when the estimated in-tab total is lower than the actual in-tab total. However, Krishnan teaches a problem mitigator to mitigate a technical issue with a device (Some implementations described herein provide a problem detection platform that is capable of analyzing millions, billions, or more electronic issue tickets for millions, billions, or more issues across thousands, millions, or more computing devices to identify possible underlying problems across the computing devices. In this way, the problem detection platform may detect and/or remedy possible underlying problems that may be causing the issues for the computing devices. See at least [0013]). 
Ng, Arbitron, and Kuehner suggests a data analysis systems which reports when the estimated in-tab totals are below a threshold, upon which the claimed invention’s identification of a problem can be seen as an improvement. However, Krishnan demonstrates that the prior art already knew of automatically identifying and fixing problems in devices. One of ordinary skill in the art could have trivially applied the techniques of Krishnan to the meters of Ng, Arbitron, and Kuehner. Further, one of ordinary skill in the art would have recognized that such an application of Krishnan would have resulted in an improved system which would be more likely to have functioning data collection devices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron, Kuehner, and Krishnan.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Venkatraman et al. (US 2020/0320381 A1).

Regarding Claim 8 and 16: Ng in view of Arbitron teaches the above limitations. As previously noted, Ng discloses a model used to determine the estimation (At step 215, the recommendation system 100 generates a machine-learned model using the training data. See at least [0050]. Also: only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]). However, Ng does not appear to disclose an explainability determiner to determine explainability information identifying a factor that the model relied on. 
	Venkartraman teaches an explainability determiner to determine explainability information identifying a factor that the model relied on (At block 310, the machine learning model selected at block 308 can be used to provide factors used by the selected machine learning model to generate results for explaining the corresponding generated results of a DNN. In some embodiments, the provided factors may be ranked according to their corresponding weights before being presented. For example, only the top 3 factors with the highest feature weights in the machine learning model may be presented. See at least [0064]). 
	Ng and Arbitron suggests a data analysis systems which uses trained models to generate data predictions, upon which the claimed invention’s explanation of a trained model’s factors can be seen as an improvement. However, Venkartraman demonstrates that the prior art already knew of determining the factors that a model uses to produce results. One of ordinary skill in the art could have easily applied the techniques of Venkartraman to the trained model of Ng and Arbitron. Further, one of ordinary skill in the art would have recognized that having an explanation for the factors used by the model would have increased trust in the model’s predictions ([0001]). As such, the claimed invention the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron and Venkartraman. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Jacobson (How Significant Is Nielsen’s Newest PPM Problem?) provides an example of technical problems with meters causing users to be not in-tab. 
Pinel et al. (US 2020/0065840 A1) provides another example of filtering data to generate location specific models. 
Fitzgerald (US 2009/0292587 A1) notes the conventionality of “intab” data (See at least [0082]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-07-27